DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to: RCEX filed 05 Feb. 2021
	Claims 1-17 and 20 are pending in this case. Claims 1 and 12 are independent claims

Applicant’s Response
In Applicant’s Response dated 31 Dec. 2020, Applicant amended claims 1-17; added new claim 20; argued against all rejections previously set forth in the Office Action dated 13 Nov. 2020.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Feb. 2021 has been entered.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Howard Russell on Feb. 27, 2021.

	Please amend the application as follows:

(Currently Amended) A plug-in-type computer-enabled system comprising a processor and memory for enabling of creating, editing, saving, and displaying of speaker notes pages further comprising:
a speaker notes pages creation and editing subsystem and
a speaker notes pages presentation subsystem to provide controlled sequential advancement and recession of the presentation, wherein each advancement of the presentation to a corresponding slide having having a plurality of discreet speaker notes pages associated with the corresponding slide automatically presents a first discreet speaker notes page associated with the corresponding slide for view by the speaker on a display together with the corresponding slide to help keep the plurality of discreet speaker notes pages automatically in sync with the presentation.
(Currently Amended) The plug-in-type computer-enabled system creates, edits, and saves a portion of speaker notes text having a specified different font size than other speaker notes text. 
(Currently Amended) The plug-in-type computer-enabled system presents speaker notes text having varied font-
(Currently Amended) The plug-in-type computer-enabled system 
(Currently Amended) The plug-in-type computer-enabled system 
(Currently Amended) The plug-in-type computer-enabled system  shows to a speaker on a display representations of a current audience on-screen graphic and a next audience on-screen graphic together with a speaker notes page.
(Currently Amended) The plug-in-type computer-enabled system presents to a speaker on a display summary current speaker notes page number and of total number of speaker notes pages per slide information.
(Currently Amended) The plug-in-type computer-enabled system 
(Currently Amended) The plug-in-type computer-enabled system 
(Currently Amended) The plug-in-type computer-enabled system shown to a speaker on a display with the corresponding slide, wherein any slide of the presentation may be associated with and shown to a speaker on a display associated with and shown [[for]]to a speaker on a display with one of an animation and a build, and wherein any animation and any build is associated with and shown [[for]]to a speaker on a display with any of a corresponding plurality of discreet speaker notes pages.
(Currently Amended) The plug-in-type computer-enabled system a presentation
(Currently Amended) An integrated computer-enabled slides and speaker notes pages creation and presentation system comprising a processor and memory for enabling of creating, editing, and saving a combined speaker notes pages and slides presentation file, and for displaying of slides and speaker notes pages, adaptable for use by speakers, further comprising:

	a speaker notes pages creation and editing subsystem for enabling creating, editing and saving of speaker notes text that is automatically broken into a plurality of discreet speaker notes pages by said speaker notes pages creation and editing subsystem, wherein each discreet speaker note page is 
	a slides and speaker notes pages presentation subsystem, for controlled sequential advancement and recession of the presentation, wherein each advancement of the presentation to a corresponding slide having having a plurality of discreet speaker notes pages associated with the corresponding slide automatically presents a first discreet speaker notes page associated with the corresponding slide for view by the speaker on a display together with the corresponding slide to help keep the plurality of discreet speaker notes pages automatically in sync with the presentation. 
(Currently Amended) The integrated computer-enabled creates, edits, and saves a portion of speaker notes text having a specified different font size than other speaker notes text. 
(Currently Amended) The integrated computer-enabled 
(Currently Amended) The integrated computer-enabled shows to a speaker on a display representations of a current audience on-screen graphic and a next audience on-screen graphic, together with a speaker notes page, and wherein said slides and speaker notes pages presentation subsystem presents summary current speaker notes page number and of total number of speaker notes pages per slide information.
(Currently Amended) The integrated computer-enabled 
(Currently Amended) The integrated computer-enabled 
Cancelled
Cancelled 
(New) The integrated computer-enabled s to a speaker on a display with the corresponding slide, wherein any slide of the presentation may be associated with and ed for a speaker with any of a plurality of corresponding discreet speaker notes pages, wherein each discreet speaker notes page is associated with and displayed to a speaker with one of an animation and a build, and wherein any animation and any build is associated with and displayed for a speaker with any of a corresponding plurality of discreet speaker notes pages.

Reasons for Allowance
Claims 1-17 and 20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to Applicant Remarks dated 31 Dec. 2020, the Examiner’s Amendments and the combination of the recited limitations in the independent claims, when considered as a whole, the cited prior art of record fails to teach or reasonably suggest the combination of limitations of the claimed invention, as recited in independent claims 1 and 12, Thus, the combination of the limitations of the independent claims is novel and non-obvious.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768